Citation Nr: 1329621	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder, and if so whether service connection is warranted 
to include on a secondary basis. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder, and if so whether service connection is warranted 
to include on a secondary basis. 

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder, and if so whether service connection is warranted 
to include on a secondary basis.  

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1965 
to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The claims were remanded by the Board in March 2009, March 
2011, and August 2012 for additional development.  The Board 
is satisfied that there was substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In 
this regard, the RO resubmitted the request made in February 
2010 to the Records Management Center (RMC) using the name 
the Veteran used in service.  No records were found and it 
was determined that further efforts to obtain the records 
would be futile.  Also the Veteran was properly notified by 
VA.  The case has been returned to the Board and is ready 
for further review.  

When the Veteran submitted his claim in March 2006, he 
indicated that his low back disorder was secondary to his 
right ankle disorder and in his October 2007 substantive 
appeal, he indicated that his bilateral knee disorder was 
due to his right ankle disorder.  Thus the issues before the 
Board are as noted on the first page of this decision.  

The issues concerning entitlement to service connection for 
a low back disorder, a right knee disorder and a left knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of entitlement 
to SMC is being deferred pending completion of the requested 
development.  


FINDINGS OF FACT

1.  A right ankle disability did not have its onset in 
service, and is not the result any in-service event, injury, 
or disease; arthritis of the right ankle did not manifest in 
service or within one year after separation from service.

2.  In June 2002, the RO denied service connection for a 
back disorder, a right knee disorder and a left knee 
disorder.  The Veteran did not file a notice of disagreement 
and the decision became final.  

3.  Evidence added to the record since the final denial of 
entitlement to service connection for a back disorder, a 
right knee disorder and a left knee disorder in June 2002 
includes evidence that was not previously before agency 
decision makers; the evidence relates to an unestablished 
fact that, when considered with all the evidence of record, 
raises a reasonable possibility of substantiating the 
claims.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2013).  

2.  The June 2002 decision that denied the Veteran's claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

3.  New and material evidence has been received to reopen 
the claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  The June 2002 decision that denied the Veteran's claim 
for service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

5.  New and material evidence has been received to reopen 
the claim for service connection for a right knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

6.  The June 2002 decision that denied the Veteran's claim 
for service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

7.  New and material evidence has been received to reopen 
the claim for service connection for a left knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In this case, as to the claims to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.  

As to the issue regarding a right ankle disorder denied 
below, in October 2001, the RO sent a letter to the Veteran 
regarding service connection before the issuance of the 
rating action denying his claim.  The letter was compliant 
as to the service connection issue.  

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2013).  This duty has also been 
met, as the Veteran's service, private and VA treatment 
records have been obtained. 

Next, VA examinations and medical opinions pertinent to the 
issue on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2013).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
The examinations were conducted after a review of the file 
and adequate opinions were provided.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a disability resulting 
from a disease or injury incurred in service, or to 
establish service connection based on aggravation in service 
of a disease or injury which pre-existed service, there must 
be (1) competent evidence of the current existence of the 
disability for which service connection is being claimed; 
(2) competent evidence of incurrence or aggravation of a 
disease or injury in active service; and (3) competent 
evidence of a nexus or connection between the current 
disability and the disease or injury incurred or aggravated 
in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In 
many cases, medical evidence is required to meet the 
requirement that the evidence be "competent".  However, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  

Service connection for certain chronic diseases, such as 
arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year (three years for active 
tuberculous disease and Hansen's disease; seven years for 
multiple sclerosis) from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of that disease during the 
period of service.  38 C.F.R. § 3.307(a).  The term "chronic 
disease" refers to those diseases listed under section 
1101(3) of the statute and section 3.309(a) of VA 
regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); 
Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under 3.309(a) is shown as such in 
service or in the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where 
a chronic disease is "shown as such in service", the Veteran 
is "relieved of the requirement to show a causal 
relationship between the condition in service and the 
condition for which service connected disability 
compensation is sought."  Walker v. Shinseki 708 F.3d 1331 
(Fed. Cir. 2013). Instead, service connection may be granted 
for subsequent manifestations of the same chronic disease 
without any evidence of link or connection between the 
chronic disease shown in service and manifestations of the 
same disease at a later time.  In other words, "there is no 
'nexus' requirement for compensation for a chronic disease 
which was shown in service, so long as there is an absence 
of intercurrent causes to explain post-service 
manifestations of the chronic disease." Id.  

If evidence of a chronic condition is noted during service 
or during the presumptive period, but the chronic condition 
is not "shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned," i.e., "when the 
fact of chronicity in service is not adequately supported," 
then a showing of continuity of symptomatology after 
discharge is required to support a claim for disability 
compensation for the chronic disease.  Proven continuity of 
symptomatology establishes the link, or nexus, between the 
current disease and serves as the evidentiary tool to 
confirm the existence of the chronic disease while in 
service or a presumptive period during which existence in 
service is presumed."  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013)

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.  

The Veteran's service treatment records show that he was 
treated during service in July 1965 for complaints a sprain 
to the lateral aspect of his right ankle one week prior.  
His June 1966 service separation examination contains no 
reference to any right ankle complaints and clinical 
evaluation of the right ankle was normal.  

After service, the Veteran was examined by VA in May 2002.  
He stated that while he was in the stockade in service, he 
was beaten and was kicked in his right ankle.  Examination 
showed no deformity of the right ankle and dorsiflexion was 
to 10 degrees with plantar flexion to 45 degrees.   X-rays 
revealed minimal spurring at the right ankle.  The diagnosis 
was degenerative joint disease of the right ankle.   

VA outpatient records show that in May 2003, mild tenderness 
was noted over the right ankle.  In October 2003 he reported 
having right ankle pain.  In August 2004, X-rays of the 
right ankle showed minimal degenerative changes.  Treatment 
for pain continued by VA into 2011, and private treatment 
records show treatment into 2011.  

In an August 2007 letter, a private physician, R.J. E., MD, 
noted that the Veteran had been seen in the clinic for 
several years and that his history was that he sustained an 
injury to his right ankle in basic training in 1965 while on 
active duty.  The examiner opined that the Veteran's current 
ankle problems are related to his original injury in 1965.  

The Veteran was examined by VA in November 2007.  His 
history was noted and it was reported that it was in about 
2004 that the Veteran was found to have instability and 
arthritis of the right ankle.  The Veteran was examined and 
it was noted that the ankle was normal in appearance.  He 
had some limitation of motion.  The examiner commented that 
the opinion of the primary care physician that the right 
ankle disorder is related to the injury in 1965 is 
speculative and not accompanied by any objective data.  In 
view of the apparent lack of severity of the ankle in 1965, 
the fact that no fractures or other significant trauma was 
demonstrated, that he apparently did not have any problems 
with the ankle until many years later, and that he had no 
additional injuries, the examiner thought it less likely 
than not that there is any relationship between the sprain 
treated in the service and the current ankle problems.  The 
examiner noted that the diagnosis was degenerative arthritis 
of the right ankle and that the diagnosis is justified on 
the basis of physical examination and previous X-rays 
confirming arthritis of the ankle.  It was pointed out that 
however, there is no definite evidence linking the current 
problems with the injury in 1965.  

In a September 2010 addendum, after reviewing additional 
records that had been associated with the claims file, the 
examiner reiterated the prior conclusion and stated that the 
additional evidence did not alter the opinion.  

The above noted private examiner opined in an undated 
statement received by the RO in June 2012 that the Veteran 
injured his right ankle in basic training in 1965 with 
additional injuries while on active duty.  It was opined 
that the injuries sustained in 1965 and 1966 are related to 
the current problems of the Veteran.  

Discussion

The Board finds that the Veteran's claim for service 
connection for a right ankle disorder cannot be granted.  
The Board notes that the evidence shows that the Veteran was 
treated in service for a right ankle complaint and that he 
has a current right ankle disorder.  Arthritis is present 
currently but was not shown in service or within the first 
post service year, and therefore, establishing service 
connection for the current degenerative condition of the 
right ankle requires a nexus between that condition and the 
right ankle sprain noted in service.  Walker, 708 F.3d at 
1338-39.  Treatment for right ankle complaints is not shown 
after service until many years after discharge, thus service 
connection on a presumptive basis is not for consideration.   

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The Board is not bound to accept any opinion (from a VA 
examiner, private physician, or other source) concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, it has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative 
value of a medical opinion include a physician's access to 
the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the 
rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the 
examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The Veteran was treated in service for right ankle 
complaints and right ankle arthritis is currently diagnosed.  
Thus, the first and second requirements for service 
connection noted in Horn have been met.  Here a private 
examiner has offered opinions which associate the current 
right ankle disorder with service.  However the Board 
affords the opinion little probative weight.  There is no 
indication that the examiner reviewed any of the Veteran's 
records.  Further, the examiner offered no rationale for the 
opinions offered.  See, Bloom v. West, 12 Vet. App. 185, 187 
(1999).  By contrast, the opinion offered by the VA examiner 
was reached after examining the Veteran, documenting his 
history, and reviewing the claims file.  The examiner 
offered complete rationale, and further discussed why the 
private examiner's findings were not reliable.  Thus the 
Board assigns greater weight to the negative opinion 
submitted by the VA examiner.  

As noted above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Here, the Veteran is not competent to make a medical 
determination regarding the etiology of his right ankle 
disorder.  See 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  
Arthritis is a disease that is not capable of lay 
observation.  Therefore, although the statements of the 
Veteran in support of his claim have been given full 
consideration by the Board, they are not considered 
competent evidence with regard either to a diagnosis or a 
nexus between the current right ankle disorder and a disease 
or injury in service.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).  Whether the current right ankle disability in 
this case is the result of an ankle sprain in service in 
1965 is a medical matter requiring medical evidence for its 
support and resolution because it may require specialized 
testing, such as x-rays or MRIs, and knowledge about the 
nature of sprains and what specific symptoms, if any, are 
likely to result from sprains.  Therefore, medical evidence 
is required with regard to the nexus or connection of the 
current ankle disability in this case with a sprain in 
service because such a determination is not the kind of 
matter that lay evidence is competent to address.

As noted, as there is no evidence of any arthritis of the 
right ankle manifested to a compensable degree within a year 
of the Veteran's discharge from active military service in, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Moreover, although the 
Veteran has a diagnosis of arthritis currently, arthritis 
was not "clearly diagnosed beyond legitimate question" in 
service and so this is not a case where subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected under section 
3.303(b). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  In addition, because there was no 
diagnosis of arthritis at all in service, there is no 
diagnosis that might be legitimately questioned so that the 
Veteran might establish service connection by a showing of 
continuity of symptomatology under section 3.303(b).  Id.  
Therefore, that alternative route to establishing service 
connection does not apply in this case.  Rather, medical 
evidence of nexus between the right ankle condition today 
and the right ankle condition in service is required for 
service connection, and the VA negative opinion of record in 
this case rules out such a connection.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right ankle disorder, and there is no doubt to be resolved.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.

New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 2002, the RO denied service connection for a low 
back disorder, a right knee disorder, and a left knee 
disorder and so informed the Veteran that same month.  He 
did not disagree with that rating action and it thus became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
evidence considered by the RO consisted of the Veteran's 
service treatment records, VA treatment records dated in 
1999 to 2001, private records dated from 1994 to 1995 and VA 
examination reports dated in May 2002.  

The service treatment records showed no treatment for a 
right knee disorder, a left knee disorder or a low back 
disorder.  VA treatment records were negative for a left 
knee disorder, or a right knee disorder.  VA records showed 
findings of low back pain and degenerative joint disease.  
The private records showed no treatment for a low back 
disorder, a left knee disorder or a right knee disorder.  
The RO denied the claims finding that the disorders were not 
shown to have been incurred in or aggravated by service.  
That determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Evidence added to the record since the June 2002 denial 
consists of duplicate service treatment records, VA 
treatment records dated from 1999 to 2011, lay statements 
from the Veteran's wife, VA examinations dated in 2006, 
2007, and 2010, and private treatment records beginning in 
1975.  

Among this evidence is an undated statement from a private 
examiner received by VA in July 2012 in which it is stated 
that the Veteran had been seen in the examiner's clinic for 
the past five to six years and that his related history 
included injuries to his lower back and knees during events 
at Ft. McPherson Ga., while on active military duty.  The 
examiner stated that the Veteran was provided with 
prescription treatment for pain and discomfort with these 
injuries and that the Veteran had been referred to a 
specialist for additional treatment and support.  The 
examiner opined that it is more likely than not that the 
injuries sustained while on active duty in 1965 and 1966 are 
related to the current medical problems of the Veteran.  
This evidence now associated with the claims file is new as 
it was not previously of record.  As well the evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claims-relating the claimed disorders to 
service-and it raises a reasonable possibility of 
substantiating the claims.  Thus, new and material evidence 
has been received and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

Service connection for a right ankle disorder is denied.  

New and material evidence has been received, and the claim 
for service connection for a low back disorder is reopened.  

New and material evidence has been received, and the claim 
for service connection for a right knee disorder is 
reopened.  

New and material evidence has been received, and the claim 
for service connection for a left knee disorder is reopened. 


REMAND

The Veteran is seeking service connection for a low back 
disorder, a right knee disorder and a left knee disorder.  
He contends that he had back and bilateral knee injuries in 
service as the result of an uprising while he was confined 
in the stockade at Ft. McPherson, Georgia.  The Veteran's 
service personnel records show he was confined in the 
stockade at Ft. McPherson from October 18, 1965 until May 
31, 1966.  There is no showing of a complaint, diagnosis or 
treatment for a low back disorder or for a bilateral knee 
disorder in the service treatment records.  However, the 
Veteran is competent to attest to having had injuries in 
service, and he has currently been diagnosed with 
degenerative joint disease of the low back (see, e.g., VA 
outpatient treatment of May 2000) as well as spurring of the 
knees (see, VA X-ray of May 2002) and a May 2002 VA 
examination finding of degenerative joint disease of both 
knees).  A VA examination with an opinion as to the etiology 
of the claimed disorders has not been conducted.   

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA 
must provide a medical examination in disability 
compensation (service-connection) claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the Veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A. 
§ 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 

Additionally, the Veteran has submitted a statement from a 
physician offering an opinion regarding the etiology of his 
low back and bilateral knee disorders.  However, the 
statement is undated, and the address of the examiner is not 
on the document which has no letterhead.  Based on a review 
of the other documents in the file it appears that the 
statement is from RJE, MD, of The Family Clinic.  The 
examiner indicates that the Veteran was referred to a 
specialist; however further information regarding this is 
not provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  The 
Veteran should be asked to provide 
clarifying information regarding the 
above noted undated statement from the 
private examiner to include 
confirmation as to the complete name 
and address of the writer, and any 
information regarding the indicated 
referral to a specialist.  Based on his 
response, the RO must attempt to 
procure complete information and copies 
of all records which have not 
previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
whether any low back, right knee or left 
knee disorder found is related to his 
military service.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and all 
records on Virtual VA must be made 
available to the examiner, and the 
examiner must specify in the examination 
report that the claims file and Virtual 
VA records have been reviewed.  The 
examiner must specify the dates 
encompassed by the Virtual VA records 
that were reviewed.  Based on the 
clinical examination, a review of the 
evidence of record, and with 
consideration of the Veteran's 
statements, the examiner must indicate 
the etiology of any diagnosed low back 
disorder, right knee disorder or left 
knee disorder to include if any disorder 
found is related to the Veteran's active 
duty service.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons 
why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make 
a determination.  Additionally, the 
examiner must indicate whether any 
opinion could not be rendered due to 
limitations of knowledge in the medical 
community at large and not those of the 
particular examiner.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2013).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claims 
must be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of 
the case and be given the opportunity 
to respond thereto.  The appeal must 
then be returned to the Board for 
appellate review.  


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


